DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, “penetration” should be changed to --penetrating-- in line 3; it is not clear if the sensor, as recited in line 3, is referring to the sensor recited in line 2; there is lack of relationship between the step of “receiving temperature data of a sensor,” as recited in line 2, with the remining steps in the claim (i.e., it is not clear how the temperature data relates to the remining steps of the claim); and there is lack of relationship between the step of “outputting thermal properties of a contact region,” as recited in line 7, with the remining steps of the claim (i.e., it is not clear how the thermal properties are obtained with respect to the remaining steps of the claim).
In claim 6, there is lack of relationship between the step of “determining an appropriate time window for measuring properties of the at least one material,” as recited in lines 1-2, with the remining steps of base claim 1 (i.e., it is not clear how the time window is obtained with respect to the remaining steps of base claim 1).
In claim 7, there is lack of relationship between the step of “determining thermal properties of the thin film,” as recited in lines 2-3, with the remining steps of base claim 1 (i.e., it is not clear how the thermal properties of the thin film are obtained with respect to the remaining steps of base claim 1).
In claim 8, “penetration” should be changed to --penetrating-- in line 3; it is not clear if the sensor, as recited in line 3, is referring to the sensor recited in line 2; there is lack of relationship between the step of “receiving temperature data of a sensor,” as recited in line 2, with the remining steps in the claim (i.e., it is not clear how the temperature data relates to the remining steps of the claim); and there is lack of relationship between the step of “determining thermal properties of a contact region,” as recited in line 6, with the remining steps of the claim (i.e., it is not clear how the thermal properties are obtained with respect to the remaining steps of the claim).
In claim 13, there is lack of relationship between the step of “determining an appropriate time window for measuring properties of the two or more materials,” as recited in lines 1-2, with the remining steps of base claim 8 (i.e., it is not clear how the time window is obtained with respect to the remaining steps of base claim 8).
In claim 15, there is lack of relationship between the step of “determining thermal properties of the at least one thin film” with the remining steps of base claim 8 (i.e., it is not clear how the thermal properties of the at least one thin film are obtained with respect to the remaining steps of base claim 8).
In claim 16, “penetration” should be changed to --penetrating-- in line 5; “of the” should be changed to --from the-- in line 3; and there is lack of relationship between the step of “determining thermal properties of a contact region,” as recited in line 8, with the remining steps of the claim (i.e., it is not clear how the thermal properties are obtained with respect to the remaining steps of the claim).
In claim 19, there is lack of relationship between the step of “determining an appropriate time window for measuring properties of the first material and the second material,” as recited in lines 1-3, with the remining steps of base claim 16 (i.e., it is not clear how the time window is obtained with respect to the remaining steps of base claim 16).
In claim 20, there is lack of relationship between the step of “determining thermal properties of the at least one thin film,” as recited in line 3, with the remining steps of base claim 16 (i.e., it is not clear how the thermal properties of the at least one thin film are obtained with respect to the remaining steps of base claim 16).
Claims 2-5, 9-12, 14, 17, and 18 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, there is lack of relationship between the step of “receiving temperature data of a sensor,” as recited in line 2, with the remining steps in the claim (i.e., it is not clear how the temperature data relates to the remining steps of the claim); and there is lack of relationship between the step of “outputting thermal properties of a contact region,” as recited in line 7, with the remining steps of the claim (i.e., it is not clear how the thermal properties are obtained with respect to the remaining steps of the claim).
In claim 6, there is lack of relationship between the step of “determining an appropriate time window for measuring properties of the at least one material,” as recited in lines 1-2, with the remining steps of base claim 1 (i.e., it is not clear how the time window is obtained with respect to the remaining steps of base claim 1).
In claim 7, there is lack of relationship between the step of “determining thermal properties of the thin film,” as recited in lines 2-3, with the remining steps of base claim 1 (i.e., it is not clear how the thermal properties of the thin film are obtained with respect to the remaining steps of base claim 1).
In claim 8, there is lack of relationship between the step of “receiving temperature data of a sensor,” as recited in line 2, with the remining steps in the claim (i.e., it is not clear how the temperature data relates to the remining steps of the claim); and there is lack of relationship between the step of “determining thermal properties of a contact region,” as recited in line 6, with the remining steps of the claim (i.e., it is not clear how the thermal properties are obtained with respect to the remaining steps of the claim).
In claim 13, there is lack of relationship between the step of “determining an appropriate time window for measuring properties of the two or more materials,” as recited in lines 1-2, with the remining steps of base claim 8 (i.e., it is not clear how the time window is obtained with respect to the remaining steps of base claim 8).
In claim 15, there is lack of relationship between the step of “determining thermal properties of the at least one thin film” with the remining steps of base claim 8 (i.e., it is not clear how the thermal properties of the at least one thin film are obtained with respect to the remaining steps of base claim 8).
In claim 16, there is lack of relationship between the step of “determining thermal properties of a contact region,” as recited in line 8, with the remining steps of the claim (i.e., it is not clear how the thermal properties are obtained with respect to the remaining steps of the claim).
In claim 19, there is lack of relationship between the step of “determining an appropriate time window for measuring properties of the first material and the second material,” as recited in lines 1-3, with the remining steps of base claim 16 (i.e., it is not clear how the time window is obtained with respect to the remaining steps of base claim 16).
In claim 20, there is lack of relationship between the step of “determining thermal properties of the at least one thin film,” as recited in line 3, with the remining steps of base claim 16 (i.e., it is not clear how the thermal properties of the at least one thin film are obtained with respect to the remaining steps of base claim 16).
Claims 2-5, 9-12, 14, 17, and 18 are rejected for being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method comprising determining a temperature distribution of heat penetration from a sensor to at least one material; and outputting thermal properties of a contact region, the contact region being a region between the sensor and the at least one material (claim 1).
A method comprising determining a temperature distribution of heat penetration from a sensor to two or more materials; and determining thermal properties of a contact region, the contact region being a region between each of the two or more materials (claim 8).
A method comprising determining a temperature distribution of heat penetration of the sensor to the first material or the second material; and determining thermal properties of the contact region, the contact region being a region between the first material and the second material (claim 16).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing using temperature distributions to determine thermal properties of a material, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/16/22